Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Final Office Action.  Claims 1 and 3-21 are pending in this application and have been rejected below.      

Response to Amendment
Applicant’s amendments are acknowledged. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-and 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically Claims 1-24 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, 
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea.  Claims 1, 17, and 19 include limitations reciting functionality that
form event-based collaboration recommendations, including limitations that:
identify a plurality of users that access a distributed computing and storage platform…
receive at least one event object…
generate one or more collaborative user candidate recommendations based at least in part on a time-decayed value being applied to a previously-stored user-to-object interaction event score,
emit the one or more collaborative recommendations
which is an abstract idea reasonably categorized as 
Mental processes, because the generating of the collaborative user candidate recommendation based on values describe concepts performed in the human mind including an evaluation, judgment, or opinion.
Certain methods of organizing human activity – because generating and emitting “collaborative user candidate recommendations,” manages, “personal behavior or relationships or interactions between people” (including social activities, teaching, and following rules or instructions); and 	
 Mathematical concept, because a time-decay value applied to a score describes mathematical relationships, mathematical formulas or equations, mathematical calculations;

Similarly, Claims 3-16, 18, and 21 further narrow the same abstract concept identified above related to mental processes, certain methods of organizing human activity, and mathematical concepts. As a result, Claims 1-20 recite an abstract idea related to mental processes, certain methods of organizing human activity, and mathematical concepts under Step 2A Prong One.
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application.  Claims 1, 17, and 19 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a non-transitory computer readable medium, instructions, memory, and processor.  When considered in view of the claim as a whole, Examiner submits that the additional elements do not integrate the abstract idea into a practical application because these elements in view of Figure 10A and the associated paragraphs of Applicant’s specification are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  
Claims 3-16, 18, and 21 do not include any additional elements beyond those recited above. As a result, Claims 3-16, 18, and 21 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above. 

As noted above, Claims 3-16, 18, and 21 do not include any additional elements beyond those recited above. As a result, Claims 3-16, 18, and 21 do not include additional elements amounting to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claims 1, 17, and 19.   As a result, Claims 1 and 3-21 do not amount to significantly more than the abstract idea.
Accordingly, Claims 1 and 3-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant’s arguments with respect to 101 Rejections have been fully considered but are not persuasive.  
With respect to newly added limitations, Examiner argues (A) the revised claim overcomes the basis for the rejection:
    PNG
    media_image1.png
    203
    791
    media_image1.png
    Greyscale

 Examiner responds as stated in 101 Rejection above, the newly added limitations are further narrowing the abstract idea.  The “distribution computing and storage platform” is not actively recited. However, even if the “distribution computing and storage platform” is considered an additional element, the recitation generally links the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h).  The event object “describing at least one user-to-object interaction event” might be data merely describing a user-to-object interaction event in view of Spec - [0037] In certain embodiments, a stream of event objects 122 describing certain user-to-object interaction events 114 (e.g., content object preview, edit, delete, etc.) between users 112 and content objects 116 is received and processed at a collaboration recommendation service 102.  Thus this data might be describing managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The additional elements in the independent claims (1, 17, and 19) - non-transitory computer readable medium, 
Applicant argues (B) the claims are not abstract per the January 2019 USPTO Guidelines and the claims do not fall within the category of mathematical concepts. 

    PNG
    media_image2.png
    474
    812
    media_image2.png
    Greyscale

Examiner responds, “mathematical concepts” is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. 
See MPEP 2106.04(a)(2):  C. Mathematical calculations. A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable  Examples of mathematical calculations recited in a claim include
performing a resampled statistical analysis to generate a resampled distribution, SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 15981600 (Fed. Cir. 2018), modifying SAP America, Inc. v. Investpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018); 
ii. calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’, Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978); 
iii. using a formula to convert geospatial coordinates into natural numbers, Burnett v. Panasonic Corp., 741 Fed. Appx. 777, 780 (Fed. Cir. 2018) (non-precedential); 
iv. managing a stable value protected life insurance policy via performing calculations, Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012); 
v. using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 482, 203 USPQ 812, 813 (CCPA 1979); and 
vi. calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982). 
The claim includes, “generating one or more collaboration user candidate recommendations based at least in part on a time-decayed value being applied to a previously-stored user-to- object interaction event score”    Applicant’s Spec, (0009) discloses: The disclosed techniques show that a value that incorporates all time-decayed values from all past events can be calculated without having to collect and recollect all such past events.   Spec (0028):  In certain embodiments, a user-to-object interaction score for a particular user and a particular content object comprises a sum of 
Thus, the “generating” step may be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification. 	Applicant argues:

    PNG
    media_image3.png
    416
    804
    media_image3.png
    Greyscale

Examiner responds a claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. 52.  Here, the generating and emitting steps, “generating one or more collaboration user candidate recommendations…” and “emitting collaboration user candidate recommendations” manages, “personal behavior or 
Applicant argues:

    PNG
    media_image4.png
    591
    822
    media_image4.png
    Greyscale

Examiner responds a human can certainly use their mental judgment to generate collaborative user candidate recommendation based on values. In addition, a human can emit a recommendation using a pen and paper.  As stated above, the newly added limitations are further narrowing the abstract idea.  The “distribution computing and storage platform” is not actively recited. However, even if the “distribution computing 
The event object “describing at least one user-to-object interaction event” might be data merely describing a user-to-object interaction event in view of Spec - [0037] In certain embodiments, a stream of event objects 122 describing certain user-to-object interaction events 114 (e.g., content object preview, edit, delete, etc.) between users 112 and content objects 116 is received and processed at a collaboration recommendation service 102.  Thus this data might be describing managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  

    PNG
    media_image5.png
    216
    811
    media_image5.png
    Greyscale

Examiner responds as stated in the 101 Rejection above, the “distribution computing and storage platform” is not actively recited. The additional elements include a non-transitory computer readable medium, instructions, memory, and processor.  When considered in view of the claim as a whole, Examiner submits that the additional elements do not integrate the abstract idea into a practical application because these elements in view of Figure 10A and the associated paragraphs of Applicant’s specification are generic computing elements performing generic computing functions 
    PNG
    media_image6.png
    447
    795
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    130
    820
    media_image7.png
    Greyscale

As stated above, the “distribution computing and storage platform” is not actively recited.  However, even if the “distribution computing and storage platform” is considered an additional element, this recitation generally links the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h).  The event object “describing at least one user-to-object interaction event” might be data merely describing a user-to-object interaction event in view of Spec - [0037] In certain embodiments, a stream of event objects 122 describing certain user-to-object interaction events 114 (e.g., content object preview, edit, delete, etc.) between users 
In addition, a human can certainly use their mental judgment to identify a plurality of users…generate collaborative user candidate recommendation based on values.   In addition, a human can receive an event object (based on the interpretation above) and emit a recommendation using a pen and paper.  
The limitations of the claims at issue in DDR were directed to automatically generating and transmitting a web page in response to activation of a link using data identified with a source web page having certain visually perceptible elements. The court found that the claimed limitations were not directed to an abstract idea because the solution was necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and the claims did not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Id.  Here, unlike the claims at issue in DDR,  the limitations of the present invention are directed to forming event-based collaboration recommendations - identifying a plurality of users that access a distributed computing and storage platform…receiving at least one event object…
generating one or more collaborative user candidate recommendations based at least in part on a time-decayed value being applied to a previously-stored user-to-object interaction event score, emitting the one or more collaborative recommendations.    Simply reciting computer components performing the operations of this recited abstract identifying, receiving, generating, and emitting steps could be performed in the same way through a manual rule based process by a person mentally, or using a pen and paper. The claims are not focused on a specific improvement in computer technology, but, instead, the focus of these claims is on certain independently abstract ideas that use computers as tools. Id. at 8. Although the operations of the claims are recited such that they are performed using computer components, the claims are not necessarily rooted in computer technology and the problems addressed by the claims do not arises specifically in the realm of computers because the problems can be addressed without the use of the recited computer components.  
    PNG
    media_image8.png
    315
    788
    media_image8.png
    Greyscale

Examiner responds the claim elements when considered both individually and as a whole, do not illustrate an inventive concept relating to the additional elements that is a non-generic arrangement of the additional elements.  The claims at issue merely recite a non-transitory computer readable medium, instructions, memory, and processor and are used to apply the abstract inventive concept.  The additional elements merely 
Applicant’s arguments with respect to 102 Rejections have been fully considered but are not persuasive.  

    PNG
    media_image9.png
    344
    839
    media_image9.png
    Greyscale

Examiner responds Ju discloses “collaboration user candidate recommendations”
Applicant’s Spec 0041 recites, “As can be observed, such collaboration recommendations 132 (e.g., a recommended user or users or a recommended object or objects) can be issued from collaboration recommendation service 102 to content management server 152.”    
The Spec does not disclose “user candidate.”  “Candidate” is disclosed but under BRI it can be descriptive of either a user or a general suggestion (recommendation) (See 0005-0006).  
The phrase, “user candidate” is broadly recited and under BRI is descriptive of the users or the objects (for example a “user” is a generator of the recommendation or the recommendation itself; a “candidate” is describing the recommendation or the user).  
Examiner notes Ju’s recommendations are “collaborative user candidate recommendation” because the recommendation are items based on other user’s (generators of the recommendation) interaction with the items (candidates for a recommendation) (Ju, 0053-0054),   
0053- “…the module 265 generates the base score by calculating a weighted sum of the number of times users have viewed the content item, expressed a preference ("liked") the content item, added a comment to the content item, and shared the content item…”
0054 - “…For example, a user is more likely to find a notification associated with a content item interesting if many other users have already interacted with the content item (which signifies that the other users found the content item interesting).   Similarly, a user is more likely to find a notification associated with an action interesting if that user had a higher affinity score with the user who performed the action…”)

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

   
Ju (2018/0139294).   

Regarding Claim 1, Ju discloses: A method for forming event-based collaboration recommendations, the method comprising (Claim 1, 10, 16; 0094-0097 –method, processor, computer readable medium, instructions)
identifying a plurality of users that access a distributed computing and storage platform to interact with a plurality of content objects that are managed by the distributed computing and storage platform;  (Figure 2A (205, 210, 215, 220), 0019-0024 – user profile store; content store; action logger; action log) 
receiving at least one event object, the event object describing at least one user-to-object interaction event that associates an interaction by at least one user from the users with at least one content object from the plurality of content objects that are managed by the distributed computing and storage platform; (0021-0024 – storing objects in content store, storing user interaction with objects in action log; 
See Also 0053 and 0055– receiving content item associated to user’s action;   retrieving the time passed since the action on the content) 
generating one or more collaboration user candidate recommendations based at least in part on a time-decayed value being applied to a previously-stored user-to-object interaction event score and the at least one event object describing the at least one user-to-object; (0052-0057 – notification (recommendation) of content item user is likely to find interesting, based on highest notification score; score include base score associated with actions and content item, and a time decay applied to reduce score by proportional amount of time associated to the actions;
Examiner interprets “collaboration user candidate recommendations” as “recommended objects” in view of Applicant’s Spec 0041- “As can be observed, such collaboration recommendations 132 (e.g., a recommended user or users or a recommended object or objects) can be issued from collaboration recommendation service 102 to content management server 152.” The Spec does not disclose “user candidate.”  “Candidate” is disclosed but under BRI it can be descriptive of either a user or a general suggestion (recommendation) (See 0005-0006).  
The phrase, “user candidate” is broadly recited and under BRI is descriptive of the users or the objects (for example a “user” is a generator of the recommendation or the recommendation itself; a “candidate” is describing the recommendation or the user).  	Thus, under BRI, “collaboration user candidate recommendations” is interpreted as the items recommended.  
Examiner notes Ju’s recommendations are “collaborative user candidate recommendation” because the recommendations are items based on other user’s (generators of the recommendation) interaction with the items (candidates for a recommendation) (Ju, 0053-0054),   
0053- “…the module 265 generates the base score by calculating a weighted sum of the number of times users have viewed the content item, expressed a preference ("liked") the content item, added a comment to the content item, and shared the content item…”
0054 - “…For example, a user is more likely to find a notification associated with a content item interesting if many other users have already interacted with the content item (which signifies that the other users found the content item interesting).   Similarly, a user is more likely to find a notification associated with an action interesting if that user had a higher affinity score with the user who performed the action…”)
emitting a respective collaboration user candidate recommendation of the one or more collaboration user candidate recommendations. (Figure 4A (420)-4 (468), 0003, 0005 – sending notifications) 

Regarding Claim 3, Ju discloses: The method of claim 1 further comprising:
weighting at least one user-to-object attribute of the event object, the user- to-object attribute quantifying a user-to-object interaction activity associated with the at least one user; (0054 - … the module 265 generates the base score by calculating a weighted sum of the number of times users have viewed the content item, expressed a preference ("liked") the content item, added a comment to the content item, and shared the content item…).
decaying a previously-stored user-to-object interaction score with a decay function; [0055] Second, the notification selection module 265 applies a time decay to the base score to reduce the base score by an amount proportional to the amount of time that has since between the time of the associated action.  In one embodiment, the time decay is linear.  For example, if candidate notifications are generated for actions that took place during a five-day trailing time window, base scores for actions that took place at the beginning of the five-day trailing time window are subject to a 100% time decay, base scores for actions that took place two days into the trailing time window are subject to a 60% time decay, base scores for actions that took place three days into the trailing time window are subject to a 40% time decay actions, base scores for actions that took place at the end of the trailing time window are subject to a 0% time decay, and so on.  The time decay may be alternatively configured to reduce base scores for actions that took place at the beginning of the trailing time window by less than 100%.  In other embodiments, the module 265 may use a non-linear relationship when applying the time decay.  For example, the module 265 may use a polynomial, exponential, or logarithmic relationship to apply the time decay.)
generating an updated user-to-object interaction score, the updated user- to-object interaction score being generated based at least in part on the time- decayed value of the previously-stored user-to-object interaction score. (0055 – the reduced base score by an amount proportional to the amount of time that has since between the time of the associated action)

Regarding Claim 4, Ju discloses: The method of claim 3, wherein:
decaying the previously-stored user-to-object interaction score is performed by applying an exponentially declining time decay function to the previously-stored user-to-object interaction score; (0055(bottom) -…the module 265 may use a non-linear relationship when applying the time decay.  For example, the module 265 may use a polynomial, exponential, or logarithmic relationship to apply the time decay.)
(0055(bottom), 0053 – reducing the base score by an amount proportional to the amount of time that has passed since the action, adjusts the previously stored user-to-object interaction score to form an updated user-to-object interaction score; Examiner notes the reduced base score that forms the updated user-to-object interaction score is also a “user-to-user collaboration score” because the action it is based on is “a number of times users have…added a comment to the content item…or shared the content item (0053)))

Regarding Claim 6, Ju discloses: The method of claim 3, wherein updating the updated user-to-object interaction score is calculated using not more than two user-to-object interaction scores (0055 – updating based on a time- decayed value of the previously-stored user-to-object interaction score; and a “reduced” base score by “an amount proportional to the amount of time that has since between the time of the associated action”)

Regarding Claim 7, Ju discloses: The method of claim 3, wherein updating the updated user-to-object interaction score is performed using exactly one then-current user-to-object interaction score and exactly one incremental user-to-object interaction score. (0055 – the base score is the one then-current user-to-object interaction score; the “reduced” base score by “an amount proportional to the amount of time that has since between the time of the associated action” is the “incremental user-to-object interaction score”)

Regarding Claim 8, Ju discloses: The method of claim 7, wherein the updated user-to-object interaction score encapsulates information regarding the user-to-object interaction score. (0053-0055 – the score describes “…a weighted sum of the number of times users have viewed the content item, expressed a preference ("liked") the content item, added a comment to the content item, and shared the content item…” and the number of days into the “five-day trailing time window” these actions occurred) 

Regarding Claim 9, Ju discloses:  The method of claim 7, further comprising discarding the exactly one then- current user-to-object interaction score after updating the updated user-to-object interaction score. (0055, 0057 –original base score is replaced by the “reduced” base score in determining the notification score) 

Regarding Claim 10, Ju discloses: The method of claim 3, wherein the updated user-to-object interaction score comprises a first score portion and a second score portion, the first score portion associated with the event object, and the second score portion associated with one or more earlier-detected event objects. (0053-0055 – the time decayed score includes the base score describing “…a weighted sum of the number of times users have viewed the content item, expressed a preference ("liked") the content item, added a comment to the content item, and shared the content item…” (first portion); the time-decay adjustment describing the number of days into the “five-day trailing time window” these actions occurred (second portion)) 

Regarding Claim 11, Ju discloses: The method of claim 10, wherein the second score portion is a time-decayed version of a then-current user-to-object interaction score, (0055 - a time-decayed version of the base score, describing the number of days into the “five-day trailing time window” these actions occurred (second portion)) the then-current user- to-object interaction score established at a time prior to receiving the event object. (0053-0055 – first calculating base score; then retrieve time that has passed for action on the content)

Regarding Claim 13 Ju discloses The method of claim 10, wherein the user-to-object interaction score is based at least in part on an interaction weight corresponding to the user-to-object interaction event. (0053 - “…a weighted sum of the number of times users have viewed the content item, expressed a preference ("liked") the content item, added a comment to the content item, and shared the content item…”)

Regarding Claim 14 Ju discloses The method of claim 1, further comprising: accessing a set of object-to-object affinities, wherein at least one of the object-to-object affinities describes at least one relationship between two objects. [0026] In one embodiment, an edge may include various features each representing characteristics of interactions between users, interactions between users and object, or interactions between objects…  The features may also represent 
information describing a particular object or user…Each feature may be associated with a source object or user, a target object or user, and a feature value.  A feature may be specified as an expression based on values describing the source object or user, the target object or user, or interactions between the source object or user and target object or user; hence, an edge may be represented as one or more feature expressions. )

Claims 17 and 19 and 21 stands rejected based on the same citations and rationale as applied to Claim 1 and 3 and 4, respectively. 

Claims 18 and 20 stands rejected based on the same citations and rationale as applied to Claim 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ju (2018/0139294) in view of Backstrom (2016/0205027). 

Regarding Claim 5, Ju discloses:  The method of claim 4. While Ju discloses a user-to-user collaboration score based on “a number of times users have…added a comment to the content item…or shared the content item (0053)), Ju does not explicitly state a user-to-user collaboration score is based at least in part on a cosine-similarity formula,   Backstrom, directed to publishing of content in a social media environment (Abstract), discloses: a user interest score is based at least in part on a cosine-similarity formula.  [0046] The interest determination module 310 can determine a level of interest of the user in the object based on a comparison of the topics reflected by the associated content item and the affinity of the user with respect to the topics.  In some instances, the comparison can be performed by any of a variety of techniques, such as cosine similarity.  The interest determination module 310 can produce a score (e.g., numerical score) reflecting the level of interest of the user in the object.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to integrate Backstrom’s cosine-similarity user-to-user collaboration score that is associated with user’s commenting or sharing content, providing a benefit of accounting for users’ levels of interest in the topics of the objects they collaborate on based on their affinities (0046, Backstrom). 

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ju (2018/0139294) in view of Marins (2012/0284090)

Regarding Claim 12 Ju discloses The method of claim 10.  Ju does not explicitly state: wherein a timestamp is embedded in the user-to-object interaction score. However, Marins, “Accumulating and Verifying Trust for Users in a Crowd Sourcing Activity,” discloses a “quality score” from crowd sourcing has a corresponding date/time stamp:  ([0146] Another benefit of the present system is that Quality Scores have a corresponding date/time stamp to let customer know when the information elements or record field components were last verified.  This is important when the information is of a type to lose its accuracy relatively quickly, requiring more frequent verification
0114(bottom) - …Quality Score represents a quantitative measure, established by operation of the system, for the level of trust that exists that particular information meets the quality attributes, based on Trust Score associated with the particular participating users that contributed to the creation, 
modification, and verification of information…)
(0146) 

Claim 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ju (2018/0139294) in view of Bosworth (US Patent 9325751). 

Regarding Claim 15 Ju discloses The method of claim 14.  Ju does not explicitly state the following limitation. However, Bosworth, “Determining Object Relevance in a Social Networking System, discloses:  wherein an object-to-object affinity score characterizes at least one of, a date of creation, affinity type indication, or a date of modification affinity type indication.   (7(31-52) - each edge’s affinity between objects is associated to a score and weight; thus, each score and weight is an indication of a type of affinity; 
- ..,.If multiple edges connect two objects, a combination of the affinities associated with each edge may be used to infer the relevance of the objects corresponding to the connected objects.  For example, the average, weighted average, sum, weighted sum, or other combination of the affinities associated with the edges may be used to make inferences about the relevance of the objects corresponding to objects connected to each other by multiple edges.  For simplicity, as used herein, an affinity associated with an edge refers to a single affinity associated with the edge between nodes representing the objects, although the single affinity may represent a combination of multiple 
affinities associated with multiple edges between objects.  In some 
embodiments, connections between users may be stored in the user profile store 205, or the user profile store 205 may access the edge store 230 to determine 
connections between users.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ju’s object-to-object affinities to include Bosworth’s object-to-object affinity score which characterize an affinity type indication, helping “infer the relevance of objects corresponding to the connected objects by an average, weighted average, sum, weighted sum, of the affinities associated with their edges.” (7(31-52))

Regarding Claim 16 Ju in view of Bosworth discloses The method of claim 15. Ju does not explicitly state the following limitation: However, Bosworth discloses:  wherein an affinity type indication has a corresponding affinity type weighting value that quantifies a magnitude of affinity between two objects.  (7(31-52) – “average, weighted average, sum, weighted sum, or other combination of each edge’s affinities”  are “weighting values that quantify a magnitude of affinity between two objects”
“- ..,.If multiple edges connect two objects, a combination of the affinities associated with each edge may be used to infer the relevance of the objects corresponding to the connected objects.  For example, the average, weighted average, sum, weighted sum, or other combination of the affinities associated with the edges may be used to make inferences about the relevance of the objects corresponding to objects connected to each other by multiple edges.  For simplicity, as used herein, an affinity associated with an edge refers to a single affinity associated with the edge between nodes representing the objects, although the single affinity may represent a combination of multiple 
affinities associated with multiple edges between objects.  In some 
embodiments, connections between users may be stored in the user profile store 205, or the user profile store 205 may access the edge store 230 to determine 
connections between users.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ju’s in view of Bosworth’s affinity type indication to include Bosworth’s affinity type weighting value (“average, weighted average, sum, weighted sum, or other combination”) that quantifies a magnitude of affinity between two objects, helping “infer the relevance of objects corresponding to the connected objects by weights of affinities associated with their edges.” (7(31-52))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure 
L. Xiaojun, “An improved clustering-based collaborative filtering recommendation algorithm,” Cluster Computing, vol. 20, no. 2, pp. 1281–1288, 2017

to characterize projects, user interest vectors to users and use clustering algorithms to cluster the users and the projects respectively. Then the improved similarity measure methods are used to find the user’s nearest neighbor and project recommended candidate set in the cluster. Finally, recommendations are produced….” (Abstract) 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT M ROSS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623